DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are pending and examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 1-4, 7-10, 13 and 14, "less than about," "at least about" and “more than about” are relative terms which render the claims indefinite.  The metes and bounds of these limitations are not readily ascertained. Claims reciting terms such as “at least about” are invalid for indefiniteness where there is close prior art and nothing in the specification, prosecution history, or prior art to provide any indication as to what range of specific activity is covered by the term “about”.   For example, it is unclear if 6.6N would meet the claim limitation of “less than about 6.5N” because 6.6 is clearly bigger than 6.5 but it is also very close to 6.5 and would likely and reasonably be considered as about 6.5.
Claim 6 recites many limitations that lack sufficient antecedent basis.  Terms such as “the front belt,” “the back belt,” “the center of the front belt,” and “the central chassis” are not previously presented.  For examination, Examiner adds a limitation toward the beginning of the claim to recite that “the elastic belt region laminate is formed into a ring-like elastic belt comprising a front belt and a back belt and the crotch region comprises a central chassis.”
In Claims 7 & 12-13, the term "preferably" renders the claim(s) indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  For examination, Examiner removes the phrase following “preferably.”
Claim 13 further recites “core chassis,” which lacks antecedent basis.  Examiner interprets said term to read as “central chassis.”
The remaining claims are rejected at least for being dependent from Claim 1 and thus incorporates the indefinite subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LaVon (US 2013/0211363) in view of Lu (WO 2016168997) and as evidenced by Hastie (EP 0 937 793 A2) and Wikipedia (https://en.wikipedia.org/wiki/Polyethylene_terephthalate).
Re Claims 1, 2 & 14, LaVon discloses a wearable article continuous in a longitudinal direction and a transverse direction (see Fig. 3), comprising: 
an elastic belt region (26 & 28), a crotch region (30), a waist opening (36, see Figs. 1 & 2) and two leg openings (34); 
wherein the elastic belt region is a laminate (Figs. 4A-4G) comprising an inner sheet (e.g., 83 in Fig. 4A & 4B) made of nonwoven fiber, and an outer sheet (e.g., 82 in Figs. 4A & 4B) made of nonwoven fiber ([0029] “first and second belt layers 82, 83 may be formed from nonwovens…”), and a plurality of elastic bodies ([0056] “elastic strands”) configured to stretch the elastic belt region in the transverse direction.
LaVon does not teach wherein the article has a Compression Work index of at least 70 gfcm, a Drapability index of less than 25%, and a Stretch Circumference Force of less than 6.5N or less than about 7N according to the measurements herein.  However, Examiner notes that these values are a result of the materials used in making the front and rear waist panels.  LaVon discloses 6 to 18 elastic bodies used in the elastic belt region ([0056]), wherein the elastic bodies have a density no less than 540 dtex (Tables shown under Examples 2-4, namely [0047]-[0049]).  The elastics in LaVon are therefore the same as disclosed by the Applicant (see [0056] in the current Application’s Pre-Grant Publication, US 2019/0374402)
Lu discloses an absorbent article having a belt outer layer made of 20-50 gsm air-through carded nonwoven made of less than 15µm diameter PE/PET bi-component staple fiber (see page 13 lines 7-11 and page 19 lines 25-28), which is the same material as disclosed by the Applicant ([0063] in US 2019/0374402).   The diameter of the fiber is calculated from Lu’s disclosure of 2 denier and assuming the bicomponent fiber is 50/50 PE/PET, with PE density being ~0.9 g/cc as obtained from Hastie and PET density of 1.38 g/cm3 as disclosed in Wikipedia (note the PET density is obtained from a reference accessed in 2007), yielding an average density of fiber at 1.14 g/cc.  Lu also teaches the inner sheet is a 10-40 gsm spunbond nonwoven (page 19 lines 28-29), which is the same as disclosed by Applicant ([0065] in US 2019/0374402).  
It would have been obvious to one skilled in the art at the time of filing to modify LaVon with the belt nonwovens (outer and inner sheets that sandwich elastic strands) as taught in Lu since the selection of a material suitable for its intended use (e.g., using Lu’s nonwovens as materials for the elastic waist panels) establishes a prima facie case of obviousness (MPEP 2144.07).  After modification, since the resulting article would have the elastics and nonwovens that are the same as the currently claimed invention, it is reasonably expected that the claimed properties of the article would also be met by the modified LaVon article.
Re Claim 3, LaVon and Lu do not explicitly teach the Fit Circumference Force is more than 2N according to the measurements herein.  However, as explained supra, this is a property resulting from the combination of materials used in the belt region(s) of the article, and since modified LaVon article uses the same material, it is expected that it would exhibit the same Fit Circumference Force as claimed.
Re Claim 4, LaVon and Lu teach the article of claim 1 but are silent to the outer sheet having a material thickness of at least about 0.25 mm at 500 Pa.  However, thickness is a dimension/size (MPEP 2144.04) of a nonwoven and it is long recognized in the absorbent articles field that thin articles would be more discreet and lightweight, thus are usually more desirable for a user.  One skilled in the art at the time of filing would find it obvious to adjust the thickness of the outer sheet to provide an article that can withstand the elastic forces while still thin enough to make the article discreet and lightweight.
Re Claim 5, LaVon also discloses wherein the crotch region comprises an outer cover layer (42) at the most garment facing side, and the outer cover layer is the same material as the outer sheet (Fig. 4D showing outer cover layer 42 is a continuous layer of material with outer sheet 82 and thus must be of the same material).
Re Claim 6, LaVon also discloses that the elastic belt region laminate is formed into a ring-like elastic belt comprising a front belt and a back belt and the crotch region comprises a central chassis (see Figs. 1-3), wherein a center of the front belt is joined to a front waist panel of the central chassis, a center of the back belt is joined to a back waist panel of the central chassis, the front and back belt each having a left side panel and a right side panel where the central chassis does not overlap (Fig. 3), wherein all of the elastic bodies sandwiched between the inner sheet and the outer sheet run in the transverse direction substantially parallel to each other (Fig. 3); 
wherein an entirety of a length of the belt side edge of the front belt is seamed with a certain length of the belt side edge of the back belt to define a seam length LS (see Fig. 1); and 
wherein the front and back belts each divided into 4 zones extending in the transverse direction and defined by its location from the distal edge to the proximal edge relative to the percentage of the seam length LS wherein; 0-25% is a waist zone, 25-50% is a distal tummy zone, 50-85% is a proximal tummy zone, and 85-100% is a leg zone (a user can assign names to the zones as defined herein, note that the claim does not make functional or structural distinctions between each of the zones other that they are at a particular distance from the waist opening of the article).
Re Claim 9, LaVon and Lu combine to teach the article of claim 6, and LaVon also teaches wherein each of the elastic bodies disposed on the front proximal tummy zone has a density of no less than 540 dtex (see [0047] where all elastics are no less than 540 dtex).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over LaVon and Lu as applied to claim 6 above, and further in view of Mueller et al. (US 2017/0189244).
Re Claim 11, LaVon and Lu combine to teach the article of claim 6, but LaVon and Lu do not disclose an outer sheet fold over; the front and back belt each having transversely continuous proximal and distal edges, wherein the outer sheet fold over is an extension of the outer sheet formed by folding the outer sheet at the distal edge of the front and back belts.   Mueller discloses an absorbent article having a belt (see Fig. 4) formed of a laminate of nonwovens and elastic bodies (70), wherein an outer sheet (68) of the belt laminate is folded over an inner sheet (66) at a waist opening of the article (see [0041]).  It would have been obvious to one skilled in the art at the time of filing to modify LaVon further with Mueller’s teachings as doing so may reduce the chafing of user by having a wrapped waist edge.
Re Claim 12, LaVon, Lu, and Mueller disclose the article of claim 11 and that the front belt has a straight and transversely running proximal and distal edges (see Fig. 3 in LaVon) and the back belt has a straight and transversely running proximal and distal edges, but they don’t explicitly disclose that the front belt has a longitudinal length of LF wherein the front outer sheet fold over has a longitudinal length of at least about 0.3 LF.  However, merely changing the dimension/size of feature requires only routine skills in the art (MPEP 2144.04) and wherein the only difference between the claimed invention and prior art is in the dimension of a structure, the claimed invention is considered obvious in view of prior art.  It would be obvious to one skilled in the art at the time of filing to further modify LaVon because a large fold-over (i.e., the fold-over has a large longitudinal length) may provide more material/cushion between the elastic bodies and a user’s skin, or it may cover the edges of the absorbent core, as accomplished by a separate sheet in Lu (shown in Figs. 7-9 where protective layer 68 covers the edge of the absorbent core), thus reducing likelihood of the absorbent core edge chafing a user’s skin.  
Re Claim 13. The article of claim 6 wherein the central chassis comprises an outer cover layer at the most garment facing side and a backsheet attached to the wearer facing surface of the outer cover layer; wherein the longitudinal length of the outer cover layer is longer than the longitudinal length of the crotch region and shorter than the longitudinal length of the backsheet, the area on the front waist panel or the back waist panel where the outer cover layer is present forming a transitional region.
Allowable Subject Matter
Claims 7-8, 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 7, LaVon discloses that a zone (118) that is roughly at the same location as the currently claimed front proximal tummy zone have greater force profile than adjacent zones.  However, LaVon also discloses that zone (112) that is roughly at the same location as the currently claimed waist zone also has a greater force profile than its adjacent zones.  LaVon fails to disclose a difference in force profile of the zones 112 & 118, and based on the density and prestrain of the elastic bodies used in those two zones ([0047]), one skilled in the art is not guided to make the tensile stress in zone 118 greater than that of any other zone.  Furthermore, LaVon discloses that the force profile is made to improve fit and comfort of the article, therefore one skilled in the art would not be motivated to deviate from the disclosed force profile as doing so would change the fit. 
Claims 8 & 10 are allowable at least for being dependent from Claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/            Primary Examiner, Art Unit 3781
12 August 2022